8 N.Y.2d 846 (1960)
In the Matter of Louis I. Kaplan, as Commissioner of Investigation of the City of New York, Respondent. Julius Blumenfeld, Appellant.
Court of Appeals of the State of New York.
Submitted May 16, 1960.
Decided May 19, 1960.
Monroe J. Winsten for motions.
Charles H. Tenney, Corporation Counsel (Beatrice Shainswit of counsel), unopposed.
Motion for a stay granted and case set down for argument during the week of June 6, 1960.
Motion to have appeal heard upon 10 copies of the record before the Appellate Division and typewritten additional papers granted.